AGREEMENT ON DISPOSITION OF CONVERTIBLE DEBENTURES


This Agreement on Disposition of Convertible Debentures (this “Agreement”) is
entered into as of September 9, 2008, by and among Solution Technology
International, Inc. (the “Company”), with its principal place of business at
Garrett Information Enterprise Center, 685 Mosser Road, Suite 11, McHenry,
Maryland 21541, Resurgence Partners, LLC (“Resurgence Partners”), a Virginia
limited liability company, with its principal place of business at 205 South
Whiting Street, Suite 311, Alexandria, VA 22304, and YA Global Investments, L.P.
(“YA Global”) (f/k/a Cornell Capital Partners, LP), a Cayman Islands limited
partnership, with its principal place of business at 101 Hudson Street, Suite
3700, Jersey City, New Jersey 07302.
 
WHEREAS, the Company has issued convertible debentures to YA Global in the
principal amount of $2,875,000 in connection with secured loans made by YA
Global to the Company (the “Debentures”), a list of which is attached hereto and
incorporated herein as Schedule 1, and has issued warrants to purchase shares of
its common stock, par value $.01 per share (“Common Stock”) to YA Global (the
Warrants”); and


WHEREAS, YA Global has entered into an Intercreditor Agreement with Crosshill
Georgetown Capital, L.P. (“Crosshill”) to arrange for a division of the blanket
lien against the Company’s assets under UCC-1 financing statements on file in
the State of Delaware (the “YA/Crosshill Intercreditor Agreement”); and


WHEREAS, the Company requires additional financing to achieve its business plan;
and
 
WHEREAS, the Company has entered into discussions with a Resurgence Partners to
invest not less than $2,500,000 (the “Financing”) assuming that (i) the Company
has eliminated existing secured debt from its balance sheet, (ii) it effects a
reverse split of its shares of common stock to provide the financing group with
92.5% ownership of the Company’s issued and outstanding shares of common stock,
par value $.01 per share (the “Common Stock”) and the existing shareholders 7.5%
of the Company’s issued and outstanding shares of Common Stock post reverse
split (the “Reverse Split”) and (iii) it eliminates all liens against its
assets; and


WHEREAS, the Company, as a precondition to receipt of the Financing, must enter
into an agreement with YA Global to terminate the Debentures or allow Resurgence
Partners to purchase the Debentures, terminate the YA/Crosshill Intercreditor
Agreement and terminate all liens against the Company and any outstanding
warrants; and


WHEREAS, YA Global is willing to terminate or sell to Resurgence Partners the
Debentures and to terminate the YA/Crosshill Intercreditor Agreement, its lien
against the Company’s assets and the Warrants in return for receipt of $700,000
cash and a deferred payment of $150,000.
 

--------------------------------------------------------------------------------




NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


Section 1. Cash Payment by the Company; Closing. Upon YA Global’s execution of
this Agreement and compliance with sections 4, 5 and 6 below (the “Closing”),
the Company shall pay to YA Global $700,000 by wire transfer in immediately
available funds (the “Cash Payment”).


Section 2. Deferred Payment. At the Closing, Resurgence Partners shall purchase
all but $150,000 of the Debentures (the “Assigned Debentures”) from YA Global,
by executing the Non-Recourse Assignment attached hereto as Schedule 2. (The
debentures that YA Global retains shall be referred to herein as the “YA Global
Debentures”). The security interest held by YA Global in the Company’s assets
shall be subordinated to the security interest in all of its now owned or
hereafter acquired personal property of the Company, including the Company’s
software (the “Collateral”) held by Resurgence Partners following its purchase
of the Debentures, as set forth in the Intercreditor Agreement of even date
herewith in the form attached hereto as Schedule 3 pursuant to which Resurgence
Partners will have the authority to make all decisions regarding the security on
behalf of itself and YA Global. In the event that the Company files for
protection under Chapter 11 of the U.S. Bankruptcy Code, Resurgence Partners
shall, within three (3) days of entry of a final plan of reorganization, or
other final disposition of the bankruptcy action execute a note in the form
attached hereto as Schedule 4, (the “Note”) whose principal amount shall be
$150,000, and which shall bear interest at 10% per annum, such interest to
accrue and be paid annually, and shall have a maturity date two years from the
date of this Agreement. The Note shall be secured by a pledge of shares equal to
five and one half percent (5.5%) of the number of shares in the Company (or in
any successor entity or entities of the Company) received by Resurgence in the
final plan of reorganization, or other final disposition of the bankruptcy
action. The pledge shall be implemented by execution of the Pledge Agreement
attached hereto as Schedule 5.


Section 3. Exercise of Conversion Rights. Immediately prior to the Closing, YA
Global intends to issue a notice of conversion (the “Conversion Notice”) to
obtain shares of the Company’s Common Stock under the terms of its outstanding
Convertible Debentures that will allow YA Global to own up to 9.99% of the
outstanding shares of the Company’s Common Stock pre-Reverse Split. The Company
agrees to honor the notice of conversion and issue the number of shares of
Common Stock set forth in the conversion notice. The Company agrees further
that, upon execution of this Agreement, all limitations on share ownership
contained in the YA Global Debentures shall be amended to be 9.99% of the
outstanding shares of Common Stock of the Company.


Section 4. Termination of the YA/Crosshill Intercreditor Agreement. YA Global
hereby agrees that the YA/Crosshill Intercreditor Agreement shall be terminated
at Closing. YA Global acknowledges that concurrently with the execution and
delivery of this Agreement, Crosshill is terminating its agreements with the
Company and releasing its lien on the assets of the Company, in exchange for a
cash payment (the “Cash Payment”). Crosshill’s agreement to accept the Cash
Payment is being made in reliance upon YA Global’s express termination of the
YA/Crosshill Intercreditor Agreement and YA Global’s Agreement to waive any and
all interest in the Cash Payment. YA Global hereby waives any and all interest
in the Cash Payment and agrees that Crosshill may rely on this Agreement in
terminating its agreements and releasing the collateral pledged to Crosshill.
 
2

--------------------------------------------------------------------------------




Section 5. Sale of the Debentures. At Closing YA Global shall sell, and
Resurgence Partners will purchase, the Assigned Debentures. The terms of such
sale shall be as set forth in the Non-Recourse Assignment between Resurgence
Partners and YA Global of even date herewith, which shall provide for the
ownership of the Assigned Debentures by Resurgence Partners contemporaneously
with the Closing. YA Global shall have three (3) days from the date of the
Closing to physically deliver the assigned debentures to Resurgence Partners. In
the event that such assigned debentures are not delivered in accordance with
this section 5 YA Global authorizes the Company to cancel the Assigned
Debentures and reissue replacement debentures that are consistent with this
Agreement.


Section 6. Cancellation of Outstanding Warrants. At Closing, the Warrants, shall
be immediately cancelled on the books of the Company with no additional action
by YA Global or Resurgence Partners necessary to effectuate such cancellation.
YA Global shall physically deliver the Warrants to the Company within five (5)
days of the Closing.


Section 7. Mutual Release. In consideration of the covenants and agreements
contained in this Agreement, the Company and YA Global do hereby RELEASE AND
FOREVER DISCHARGE the other party and its subsidiaries and its respective
affiliates, parents, joint ventures, officers, directors, shareholders, interest
holders, members, managers, employees, consultants, representatives, successors
and assigns, heirs, executors and administrators from all causes of action,
suits, debts, claims and demands whatsoever known or unknown, at law, in equity
or otherwise, which either party had, now has, or hereafter may have, arising
from or relating in any way to the Company’s status as a debtor of YA Global on
or prior to the date hereof, any agreement between the Company and YA Global
entered into prior to the date hereof, any claims for reasonable attorneys’ fees
and costs, and including, without limitation, any claims relating to fees,
penalties, liquidated damages, and indemnification for losses, liabilities and
expenses.  This release is effective without regard to the legal nature of the
claims raised and without regard to whether any such claims are based upon tort,
equity, or implied or express contract.  It is expressly understood and agreed
that this release shall operate as a clear and unequivocal waiver by both the
Company and YA Global of any such claim whatsoever. The terms of this mutual
release shall not, however, preclude an action seeking to enforce the parties’
rights and obligations under this Agreement, or any action by YA Global to
enforce its rights and remedies under the Note.
 
3

--------------------------------------------------------------------------------


 
Section 8.  Company Representations and Warranties.
 
(a). Organization, Good Standing and Qualification. The Company has been duly
incorporated and organized, and is validly existing in good standing under the
laws of the State of Delaware. The Company has the corporate power and authority
to own and operate its properties and assets and to carry on its business as
currently conducted and as presently proposed to be conducted.
 
(b). Due Authorization. All corporate action on the part of the Company’s
directors and shareholders necessary for the authorization, execution, delivery
of, and the performance of all obligations of the Company under this Agreement
have been taken or will be taken prior to the Closing of the Financing, and this
Agreement when executed and delivered, will constitute, a valid and legally
binding obligation of the Company, enforceable in accordance with its terms,
except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditor’s rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies.
 
(c). Corporate Power. The Company has the corporate power and authority to
execute and deliver this Agreement and to carry out and perform all its
obligations under this Agreement.
 
(d). SEC Reports. The Company has filed all forms, reports, schedules,
registration statements, proxy statements, and other documents (including any
document required to be filed as an exhibit thereto) required to be filed by the
Company with the Securities and Exchange Commission (“SEC”) from September 30,
2005 to September 30, 2008. All such required forms, reports, schedules,
registration statements, proxy statements and other documents (including those
that the Company may file subsequent to the date hereof) are referred to herein
as the “SEC Reports.” As of their respective dates, the SEC Reports (including
any financial statements or schedules included or incorporated by reference
therein) (i) were prepared in all material respects in accordance with the
requirements of the 1933 Act or the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), as the case may be, and the rules and regulations of the
SEC thereunder applicable to such SEC Reports and (ii) did not at the time they
were filed (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. As of the date hereof, there has not
been any material adverse change with respect to the Company that would require
disclosure under the Securities Act.
 
Section 9. Covenants of the Company. The Company hereby covenants and agrees
that it shall remain a public company so long as YA Global remains a stockholder
in the Company (or in any successor entity to the Company that emerges from any
bankruptcy or reorganization case or action). This covenant shall be binding on
any successor entity to the Company that emerges from any bankruptcy or
reorganization case or action involving the Company.
 
4

--------------------------------------------------------------------------------


 
Section 10. Covenants of Resurgence Partners. Resurgence Partners hereby
covenants and agrees that should the Company file to seek protection under
Chapter 11 of the U.S. Bankruptcy Code (i) it will transfer to YA Global from
the shares of the Company that it owns that number of Company shares (or shares
in the successor entity or entities that emerge from the Chapter 11 case)
necessary to ensure that, consistent with section 3, YA Global owns 1% of the
shares of the Company (or in the successor entity or entities that emerge from
the Chapter 11 case) after the Company emerges from the Chapter 11 case and (ii)
it shall not sell any shares of Common Stock that it holds should it exercise
any of the Debentures until the Company emerges from Chapter 11. In the event
that the Company does not file for protection under Chapter 11 Resurgence
Partners covenants and agrees not to sell any of the shares that it holds should
it exercise any of the Debentures for not less than one year from the date of
this Agreement.
 
Section 11. Representations and Warranties by YA Global. YA Global hereby
represents and warrants to, and agrees with, the Company, that this Agreement
constitutes YA Global’s valid and legally binding obligation, enforceable in
accordance with its terms except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (ii) the effect of
rules of law governing the availability of equitable remedies. YA Global
represents that it has full power and authority to enter into this Agreement.
 
Section 12. Support of Reverse Split. YA Global agrees to vote its shares of
Common Stock in favor of the Reverse Split and authorizes the Company to count
the shares of Common Stock that it owns as a vote in favor of the Reverse Split
for purposes of computing the shareholder approval needed to issue an
information statement under SEC Form 14C rather than having to file SEC Form 14A
and providing for a meeting of shareholders to approve the Reverse Split. YA
Global further agrees to provide the Company with the exact number of shares of
Common Stock that it owns directly and indirectly at the Company’s request in
connection with the Company’s effort to obtain shareholder approval of the
Reverse Split.


Section 13. Governing Law. This Amendment shall be governed by and construed
under the laws of the State of Delaware.  


Section 14. Titles and Subtitles. The titles of the sections and subtitles of
this Amendment are for convenience of reference only and are not to be
considered in construing this Amendment.


Section 15. Counterparts. This Amendment may be executed in counterparts, each
of which shall be deemed an original, and all of which shall constitute one and
the same instrument.
 
Section 16. Binding Effect, Assignment. This Agreement shall be binding upon and
shall insure to the benefit of the Company and YA Global and to their successors
and assigns. Nothing in this Agreement shall be construed to permit the
assignment by the Company or YA Global of any of their rights or obligations
hereunder, and such assignment is expressly prohibited without the prior written
consent of the other party.
 
5

--------------------------------------------------------------------------------


 
Section 17.  Amendment and Non-Waiver. No amendment or modification of this
Agreement shall be valid unless in writing and signed by the parties. No waiver
of any of the provisions of this Agreement shall be valid unless the same is in
writing and signed by the party against whom it is sought to be enforced. Any
waiver of any breach of this Agreement shall not be considered to be a
continuing waiver or consent to any subsequent breach on the part of either
party.
 
Section 18. Severability. All provisions of this Agreement are severable, and if
any of them is determined to be invalid or unenforceable for any reason, the
remaining provisions and portions of this Agreement shall be unaffected thereby
and shall remain in full force to the fullest extent permitted by law.
 
Section 19. Entire Agreement. This Agreement contains the entire understanding
of the Company and YA Global with respect to the subject matter hereof and
supersedes any and all prior understandings, written or oral.
 
Section 20. Recitals. The parties acknowledge the accuracy of the Recitals and
incorporate the Recitals into and make them a part of this Agreement.
 


[Signature Page to Agreement on Disposition of Convertible Debentures Next]
 
6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the date first set forth above.
 

        SOLUTION TECHNOLOGY INTERNATIONAL, INC.  
   
   
    By:   /s/ Dan Jonson  

--------------------------------------------------------------------------------

Name: Dan Jonson   Title: President and CEO

 

        YA GLOBAL INVESTMENTS, L.P.  
   
   
    By:   /s/ Troy Rillo  

--------------------------------------------------------------------------------

Name: Troy Rillo   Its: Senior Managing Director

 

        RESURGENCE PARTNERS, LLC  
   
   
    By:   /s/ Joel Bernstein  

--------------------------------------------------------------------------------

Name: Joel Bernstein   Title: Manager



 
[Signature Page to Agreement on Disposition of Convertible Debentures] 
 
7

--------------------------------------------------------------------------------



Schedule 1
 
LIST OF CONVERTIBLE DEBENTURES
 
As of March 12, 2008
 
 
Original Name:
Issued or Restated To:
Date:
Original Principal
Aggregate Conversions:
Outstanding
Net Amount
           
Cornell Capital Partners
NetWorth Technologies, Inc. (STI)
4/4/2006
$1,000,000
$0
$1,000,000
           
Montgomery Equity Partners
NetWorth Technologies, Inc. (STI)
4/4/2006
$256,757
$207,200
$49,557
           
Cornell Capital Partners
NetWorth Technologies, Inc. (STI)
4/4/2006
$642,041
$628,241
$13,800
           
Cornell Capital Partners
NetWorth Technologies, Inc. (STI)
4/4/2006
$400,000
$0
$400,000
           
Advantage Capital Development Corp., Knightsbridge Capital, Montgomery Equity
Partners, et al.
Colmena Corp. (NetWorth Technologies & NetWorth Systems)
11/24/20041/24/2005
$625,000
$52,500
$572,500
           
TOTAL
 
$2,923,798
$887,941
$2,035,857

 
8

--------------------------------------------------------------------------------

